EXHIBIT 10.1
 
Northern Alberta Oil Ltd.
700, 10150 – 100 Street
Edmonton, AB    T5J 0P6
 
March 18, 2014
 
TO: 
Andora Energy Corporation
[ADDRESS]
[CITY, STATE/PROVINCE, ZIP/POSTAL CODE]
[COUNTRY]
 
Attention: Mr. Bill Ostlund, President and Chief Financial Officer

 
Dear Sirs:
 
RE:           Acquisition of Royalty Interest
 
This letter sets out the agreement ("Agreement") reached between Andora Energy
Corporation as vendor ("Andora"), and Northern Alberta Oil Ltd. ("NAOL") as
purchaser regarding the transfer and sale by Andora of all of its interest in
the Royalty Agreement and Royalty (both as hereinafter defined) upon the terms
and conditions set forth herein.
 
Definitions
 
In this Agreement the following terms have the following meanings:
 
"Andora Assets" means a 3.0% royalty interest out of the 6.5% royalty interest
described in the Royalty Agreement;
 
"Royalty" means all right, title and interest granted to the grantee pursuant to
the Royalty Agreement;
 
"Royalty Agreement" means that royalty agreement made between Mikwec Energy
Canada Ltd., as grantor, and Nearshore Petroleum Corporation, as grantee, dated
December, 12, 2003; and
 
"Trust Agreement" means the Recognition of Trust made by Nearshore Petroleum
Corporation in favour of 1004731 Alberta Ltd., Gordon Taylor and Muzz
Investments Inc. dated December 12, 2003.
 
Acquisition
 
1.
Andora hereby agrees to sell, assign and transfer to NAOL its entire right,
title and interest in the Andora Assets on the terms and subject to the
conditions set out in this Agreement (the "Sale Transaction"), effective as of
March 18, 2014 (the "Effective Date").  All benefits and liabilities shall be
adjusted between Andora and NAOL as of the Effective Date.

 
 
 

--------------------------------------------------------------------------------

 
 
Consideration
 
2.
In consideration for the sale and transfer to NAOL of the Andora Assets, NAOL
will, on Closing, pay Two Million Six Hundred Ninety Seven Thousand Six Hundred
Dollars Cdn ($2,697,600 Cdn) to Andora or into an account designated by Andora
(the "Purchase Price").

 
Closing and Definitive Agreements
 
3.
Closing of the transactions contemplated herein (the "Closing") will occur on or
before March 18, 2014 or on such other date as the parties may agree (the
"Closing Date"), to be held at the City of Calgary, Canada, or at such other
place and time as the parties may agree.

 
Mutual Closing Conditions
 
4.
This Agreement and the Closing hereof is subject to the parties executing and
delivering a mutually acceptable conveyance document.

 
Andora Closing Conditions
 
5.           The obligations of Andora to close the Sale Transaction are subject
to:
 
 
(a)
receipt of the consideration; and

 
 
(b)
performance by NAOL of its obligations under this Agreement.

 
NAOL Closing Conditions
 
6.           The obligations of NAOL to close the Sale Transaction are subject
to:
 
 
(a)
performance by Andora of its obligations under this Agreement; and

 
 
(b)
the representations and warranties contained in Section 7 hereof shall be true
and correct at the date of Closing

 
Representations of Andora
 
7.
Andora represent and warrant to NAOL that Andora has not encumbered or disposed
of any interest in the Andora Assets.

 
 
2

--------------------------------------------------------------------------------

 
 
Covenants
 
8.1
Andora hereby covenants to NAOL that:

 
 
(a)
Andora shall not, without the prior written consent of NAOL, enter into any
transaction which would cause any of its representations or warranties or
agreements contained in this Agreement to be incorrect or to constitute a breach
of any covenant or agreement of Andora herein;

 
 
(b)
Andora will not transfer any of its interest in the Royalty Agreement, the Trust
Agreement or the Royalty to any other party except in accordance with the terms
of this Agreement.

 
8.2
By this Agreement NAOL fully and finally releases all claims which NAOL may have
against Andora or the directors, officers and shareholders of Andora in any way
pertaining to the Andora Assets, subject only to Section 7 hereof.  NAOL shall
indemnify and hold harmless Andora from and against all costs, liabilities and
expenses of any nature relating to the Andora Assets accruing after the
Effective Date.

 
Binding Agreement
 
9.
Upon acceptance of the terms of this Agreement by all of the parties hereto,
this Agreement shall be deemed to constitute a valid and legally binding
agreement.

 
Confidentiality
 
10.
Neither NAOL nor Andora will release nor publish terms and conditions of this
Agreement except as required by regulations or law.

 
General
 
11.
All Andora's legal costs in connection with the preparation of this Agreement
and the completion of the transactions contemplated herein shall be for the
account of Andora, whether or not the transactions contemplated hereby are
completed. NAOL will pay its own legal costs arising from of this Agreement and
any definitive agreements prepared by NAOL's legal counsel.

 
12.
This Agreement shall be governed and interpreted in accordance with the laws of
the Province of Alberta.

 
13.
This Agreement may be executed in counterparts with the same effect as if each
of the parties hereto had signed the same document and all counterparts will be
construed together and constitute one and the same instrument.

 
14.
Neither party may assign their interest in this Agreement without the consent of
the other party, not to be unreasonably withheld.

 
 
3

--------------------------------------------------------------------------------

 
 
15.
This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, personal representatives,
successors and permitted assigns.

 
16.
All representations and warranties set out in this Agreement shall expire one
year after the Closing Date.

 
17.
This Agreement, together with the conveyance document to be executed at Closing
represents and will represent the entire agreement between the parties with
respect to the transactions contemplated herein and supersedes all other prior
agreements, understandings, negotiations and discussions.

 
If the foregoing correctly sets out the terms of our agreement, please execute
this letter in the space provided.
 

NORTHERN ALBERTA OIL LTD.         ANDORA ENERGY CORPORATION            
Per:
       
/s/ Curtis Sparrow
   
/s/ William Ostlund
 
Name: Mr. Curtis Sparrow
   
Name: Mr. William Ostlund
 
Title: President
   
Title: President
 

 
 
4

--------------------------------------------------------------------------------

                                                                                                                                               